

Exhibit 10.27


ENVIRONMENTAL INDEMNITY AGREEMENT
FOR VALUE RECEIVED, namely the loans, lines of credit, letters of credit or
other financing arrangements provided by TD BANK, N.A., a banking corporation
organized under the laws of the United States of America, with a place of
business at One Portland Square, Portland, Maine, and a mailing address of P.O.
Box 9540, Portland, Maine 04112-9540, (the "Bank") to FLOTATION TECHNOLOGIES,
INC., a Maine corporation, whose address is 20 Morin Street, Biddeford, Maine
04005, under the terms and provisions of the Loan Documents, as described in and
secured by a Mortgage and Security Agreement, of even date, given to the Bank on
certain premises located at and near 20 Morin Street, Biddeford, Maine, (the
"Premises"), the undersigned hereby unconditionally and irrevocably agrees to
pay on demand to the Bank, and to reimburse defend, hold harmless and indemnify
the Bank for, any and all liabilities, executions, awards, judgments, claims,
damages, demands, penalties, actions, debts, suits, expenditures, indemnities,
losses, charges or other amounts that are or may become due from the Bank in
connection with, or arising directly or indirectly out of, any hazardous, toxic,
dangerous, radioactive, noxious or unhealthful materials, substances, objects,
gases, and/or wastes, including without limitation all of the following:  (a)
asbestos in any form; (b) urea formaldehyde foam insulation; (c) transformers or
other equipment which contain dielectric fluid containing any level of
polychllorinated biphenyls; (d) underground or above ground storage tanks for
oil or other potentially harmful substances or (e) any other chemical, material,
gas or substance which is prohibited, limited, or regulated by any federal,
state, county, regional, local, or other governmental authority or which, even
if not so regulated, may or could pose a hazard to or be injurious to the health
or safety of the occupants of the Premises or the owners of property adjacent to
the Premises or which, even though not posing a danger to hinder health or
safety, may or could constitute a pollutant that could be required to be cleaned
up by any governmental authority, (all of which are hereinafter referred to
collectively as "Hazardous Materials") situated in, over, upon, or under said
Premises mortgaged to the Bank under the terms of the aforementioned Mortgage
and Security Agreement; meaning and intending hereby to assume the obligation to
pay, and to indemnify and hold harmless the Bank for, without limitation, (1)
all costs incurred or expended by the Bank in connection with the removal of all
Hazardous Materials from said Premises, including without limitation all costs
of investigation, monitoring, remedial response, removal, restoration,
feasibility studies, remedial work, cleanup, engineering reports, and permit
acquisitions incurred in connection therewith; (2) all costs incurred and sums
expended by the Bank in determining the compliance of such removal with all
applicable regulations and standards; (3) all liability of, or expense to, the
Bank incurred as a result of the improper removal or disposal of Hazardous
Materials from said Premises, by whomever performed, or arising out of exposure
to Hazardous Materials of any individual while in or on said Premises, or
otherwise in connection with the existence or removal of, or failure to remove,
any and all Hazardous Materials, on or from said Premises, together with (4) all
of the Bank's costs of defending against any proceedings brought by or on behalf
of any individual or entity allegedly injured as a result of the presence of
Hazardous Materials on said Premises, or emanating therefrom in any manner,
whether such claim is decided adversely to or in favor of the Bank, and (5) any
reasonable attorney's fees incurred in connection with any of the foregoing
matters; and the undersigned do hereby further unconditionally assume and agree
to indemnify

 
 

--------------------------------------------------------------------------------

 

and make the Bank whole if the Bank should incur any liability whatsoever under
the Uncontrolled Hazardous Substance Sites Act, 38 M.R.S.A. § 1361 et seq.
(1989), or the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, 42 U.S.C. § 9601 et seq. (1983) ("CERCLA"), or the Superfund
Amendments and Reauthorization Act of 1986 ("SARA"), or the Federal Waste
Pollution Control Act (the "Clean Water Act"), 33 U.S.C. § 1251 et seq. and 33
U.S.C. § 1342 et seq., or the Resource Conservation and Recovery Act ("RCRA"),
42 U.S.C. 6901 et seq., or the Safe Drinking Water Act, 14 U.S.C. §§ 1401-1450,
or the Toxic Substances Control Act, 15 U.S.C.§§  2601-2629, or the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., or the Resource
Conservation Recovery Act, as amended by the Hazardous and Solid Waste
Amendments of 1984, 42 U.S.C.  § 6902 et seq., or the Clean Air Act, 42 U.S.C. §
7401 et seq., or the State of Maine statutory provisions relating to underground
Storage Facilities and Ground Water Protection, 38 M.R.S.A. § 561 et seq., or
any regulation promulgated under any of the foregoing, or any other local, state
or federal regulation, law or ordinance relating in any way to any Hazardous
Materials, or any successor provision, because of or in connection with the
Bank's connection with said Premises.  The Bank shall not be required to pursue
or exhaust its remedies against the maker of said note, or against any other
party liable for the payment of any amounts or for any performance for which the
undersigned herein agrees to indemnify the Bank, or for which the undersigned
herein assumes liability or which the undersigned hereby guaranties, or against
the property mortgaged or pledged as security for the payment of said note, but
upon the incurring of any obligation, damage, penalty, loss, charge, expense,
execution, penalty, debt, claim, suit, expenditure, cost or liability, may
immediately demand and enforce payment or performance from the undersigned
pursuant to this indemnity agreement.  The obligations of the undersigned
hereunder shall survive the repayment in full of the above mentioned loan, and
shall remain in full force and effect for all time.  The obligations of the
undersigned hereunder shall bind the undersigned's estate and administrators,
executors and personal representatives and, to the maximum extent permitted by
law, the heirs and successors of the undersigned.  The undersigned hereby waives
demand, notice and protest, and waives all recourse to suretyship and
guarantorship defenses generally, including, but not limited to, any extensions
of time for payment or performance which may be granted to any other liable
party, any modifications or amendments to any of the documents executed in
connection with said loan, any act or omission to act by or on behalf of the
Bank, its successors and assigns, any release of security, any release of a
liable party or parties, and all other indulgences of any type which may be
granted by the Bank, its successors and assigns, to any other party liable for
the obligations assumed by the undersigned herein, and does also agree to pay
all costs of enforcement hereof, and all costs of collection of amounts due
hereunder, including reasonable attorneys' fees incurred in connection therewith
hereby meaning to waive any and all matters whatsoever whereby the undersigned
would or might be released, in whole or in part, from the obligations
hereof.  All amounts due hereunder from the undersigned shall bear interest from
the date demanded by the Bank until paid, at the highest rate per annum
(including any default interest rate).  This shall be a continuing indemnity
agreement, which shall not be terminated or otherwise affected by payment in
full of said promissory note, or by any other matter, unless and until this
agreement is waived or released, in writing, by the Bank.


If more than one person or entity executes this Agreement in favor of the Bank,
all obligations shall be joint and several with respect to each.  This Agreement
shall be construed in accordance with and governed by the laws of the State of
Maine.  If any other provision of this Agreement shall be prohibited by,
unenforceable or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition, unenforceability or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.  This Agreement may be modified or amended only by a writing
signed by Bank and the undersigned.

 
2

--------------------------------------------------------------------------------

 



The undersigned hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Indemnity Agreement may be brought in any
state or federal court in the State of Maine, at the election of the Bank, its
successors and assigns. By the execution and delivery hereof, each of the
undersigned hereby irrevocably submits to the nonexclusive jurisdiction of any
such court in any such action or proceeding, and hereby waives the benefit of
jurisdiction derived from present or future domicile, and further waives
personal service of any and all process upon the undersigned in connection
herewith, and consents that any or all such service of process be made by
registered or certified mail, return receipt requested, postage prepaid,
directed to the undersigned at the address given below (or such other address as
the undersigned may from time to time provide to the Bank in writing), and any
service so made shall be deemed to have been completed five (5) days after the
same shall have been so mailed. Final judgment against the undersigned in any
such action, suit or proceeding shall be conclusive and may be enforced in any
other jurisdiction by suit on the judgment, a certified or exemplified copy of
which shall be conclusive evidence of the fact.


Dated: February 13, 2009
FLOTATION TECHNOLOGIES, INC.
       
_________________________
By: /s/ David Capotosto                       
Witness
David Capotosto
 
Its President



 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------
